OPINION
BY THE COURT:
In the petition, to which a demurrer was sustained, is alleged a contract upon a valid and valuable consideration, for a license to enter upon real estate, but not for any interest in the land. It is not required to be in writing by that part of §8621, GC, requiring contracts for an interest in real estate to be in writing.
But it is expressly alleged that this license was for a period of three years. The contract, therefore, falls within that other provision of §8621, GC, re*505quiring contracts not to be performed within one year to be in writing.
It is expressly alleged that this contract is oral. The failure to comply with the Statute of-Frauds can, therefore, be raised by demurrer in this case. 19 O. Jur. 668.
For these reasons, the judgment is affirmed.
HAMILTON, PJ., MATTHEWS & ROSS, JJ., concur.